DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The remarks and amendments to the claims filed 08/09/2021 are acknowledged and have been carefully considered. The present Office Action is in response to these remarks and amendments to the claims filed 08/09/2021. 

Status of Claims
Claims 1-20 were previously pending in the application. 
As of the claim amendments filed 08/09/2021, claims 1, 11, and 17 are amended; claims 4-5, 12-14, and 19-20 are canceled; and claims 21-27 are newly added. 
Accordingly, claims 1-3, 6-11, 15-18, and 21-27 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Similar to the most recent Office Action (Non-Final rejection dated 05/12/2021), the independent claims are being rejected under two separate prior art rejections, each using different primary references. The first of the two 35 U.S.C. 103 rejections is the rejection in which “Takeuchi” is used as the primary reference. In the previous Office Action, Takeuchi was used as the reference for a rejection under 35 U.S.C. 102; however, in light of the amendments to the independent claims, a new ground of rejection is being relied upon to teach the claims. Also similar to the most recent Office Action, only the independent claims are being addressed in regard to the rejection involving Takeuchi.


FIRST OF TWO REJECTIONS OF THE INDEPENDENT CLAIMS UNDER 35 U.S.C. 103 
Takeuchi is the primary reference. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2004/0019270 A1, hereinafter "Takeuchi") in view of Mine et al. (US 2018/0008232 A1, hereinafter "Mine").

Regarding claim 1, Takeuchi discloses an “ultrasonic diagnostic apparatus, ultrasonic probe, and navigation method for acquisition of ultrasonic image” (Title), and further discloses: 
An imaging system ("ultrasonic imaging diagnosis apparatus" Takeuchi: [0005]), comprising: 
an ultrasound imaging probe ("an ultrasonic probe" Takeuchi: [0003]);
a display ("a display portion 28" Takeuchi: [0027]); and
a console electrically interfaced with the ultrasound imaging probe and the display ("ultrasonic diagnosis apparatus 10 comprises an ultrasonic probe 12, …, a display portion 28" Takeuchi: [0027], Fig. 1; [Takeuchi's ultrasonic diagnosis apparatus 10, as shown in Fig. 1, represents a console of the imaging system, and is further shown in Fig. 1 to be electrically interfaced with the probe 12 and the display portion 28.]) and including a rendering engine ("ultrasonic reception unit 22, a B-mode processing portion 23, a Doppler processing portion 24, a DSC (Digital Scanner Converter) 25" Takeuchi: [0027], Fig. 1; [These features combine to read on a rendering engine.]) configured to visually present an ultrasound image generated with data acquired by the ultrasound imaging probe ("signal thus generated is sent to 
wherein the rendering engine is further configured to visually present ("an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28" Takeuchi: [0063]) the three-dimensional graphical representation in a spatial orientation of the probe ("detects position information that specifies the position and the posture (orientation) of the ultrasonic probe 12" Takeuchi: [0029]) with respect to a user (“indicating the current position and posture of the ultrasonic probe 12" Takeuchi: [0060]).

    PNG
    media_image1.png
    388
    516
    media_image1.png
    Greyscale

	While Examiner finds that Takeuchi discloses the following limitations, as described in Paragraphs [0073]-[0076] and Fig. 8 of Takeuchi, Takeuchi is not being relied upon to teach: 
	wherein the three-dimensional graphical representation includes an image plane intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue, visually showing a first portion of the scanned anatomical tissue on a first side of the image plane and a second portion of the scanned anatomical tissue on a second opposing side of the image plane.
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), and further teaches: 
wherein the three-dimensional graphical representation includes an image plane intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue ("Referring to FIG. 13, an ultrasonic image related to a liver is displayed in the first 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Savitsky et al. (US 2014/0170620 A1, hereinafter "Savitsky”). 

Regarding claim 11, Takeuchi discloses: 

acquiring scan data ("acquiring an ultrasonic image" Takeuchi: [0009]) of a subject generated by an ultrasound imaging probe ("generating a pick-up image by scanning an interior of a subject with ultrasound with the use of an ultrasonic probe" Takeuchi: [0011]);
processing the scan data to generate an ultrasound image ("B-mode processing portion 23 receives the echo signals processed in the ultrasonic reception unit 22. The B-mode processing portion 23 applies processing, such as logarithmic amplification and envelope detection, to input echo signals, and thereby generates a signal indicating the signal strength by brightness. A signal thus generated is sent to the DSC 25 and displayed on the display portion 28 as a B-mode image" Takeuchi: [0035]); 
retrieving a three-dimensional representation including a 3-D graphical model of a probe ([Reference number 46 of Fig. 7A is a three-dimensional representation that includes a 3-D graphical model of a probe. Fig. 7A is included above for reference.]); and
visually presenting the ultrasound image with the three-dimensional graphical representation ("an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28" Takeuchi: [0063]), including the 3-D graphical model of the probe and a scan plane ([Reference number 46 of Fig. 7A is a three-dimensional representation that includes a 3-D graphical model of a probe. Reference number 46 of Fig. 7A also includes a scan plane.]), superimposed over the ultrasound image ("ultrasonic probe movement information 46 is displayed as a view showing the relation between the ultrasonic probe 12 at the current position" Takeuchi: [0060]) and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe ("detects position information that specifies the position and the posture (orientation) of the ultrasonic probe 12" Takeuchi: [0029]).
Takeuchi is not being relied upon to teach: 
	receiving an identification of the ultrasound imaging probe from the ultrasound imaging probe; 

However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
receiving an identification of the ultrasound imaging probe from the ultrasound imaging probe ("select from a series of virtual transducer probes 130" Savitsky: [0038]); 
	wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 17, Takeuchi discloses: 
A non-transitory computer readable medium ("storage medium 30 stores a pre-defined diagnosis analysis program" Takeuchi: [0041]) encoded with computer executable instructions which when executed by a computer processor cause the computer processor to:

process the scan data to generate an ultrasound image ("B-mode processing portion 23 receives the echo signals processed in the ultrasonic reception unit 22. The B-mode processing portion 23 applies processing, such as logarithmic amplification and envelope detection, to input echo signals, and thereby generates a signal indicating the signal strength by brightness. A signal thus generated is sent to the DSC 25 and displayed on the display portion 28 as a B-mode image" Takeuchi: [0035]);
retrieve a three-dimensional representation including a 3-D graphical model of a probe ([Reference number 46 of Fig. 7A is a three-dimensional representation that includes a 3-D graphical model of a probe.]); and
visually present the ultrasound image with the three-dimensional graphical representation ("an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28" Takeuchi: [0063]), including the 3-D graphical model of the probe and a scan plane ([Reference number 46 of Fig. 7A is a three-dimensional representation that includes a 3-D graphical model of a probe. Reference number 46 of Fig. 7A also includes a scan plane.]), superimposed over the ultrasound image ("ultrasonic probe movement information 46 is displayed as a view showing the relation between the ultrasonic probe 12 at the current position" Takeuchi: [0060]) and in a spatial orientation of the ultrasound imaging probe with respect to a user of the ultrasound imaging probe ("detects position information that specifies the position and the posture (orientation) of the ultrasonic probe 12" Takeuchi: [0029]).
Takeuchi is not being relied upon to teach: 
receive an identification of the ultrasound imaging probe from the ultrasound imaging probe; 

However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
receive an identification of the ultrasound imaging probe from the ultrasound imaging probe ("select from a series of virtual transducer probes 130" Savitsky: [0038]); 
	wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 


SECOND OF TWO REJECTIONS OF THE CLAIMS UNDER 35 U.S.C. 103 
Mine is the primary reference. 

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. (US 2018/0008232 A1, hereinafter "Mine”) in view of Hu et al. (Development and Phantom Validation of a . 

	Regarding claim 1, Mine discloses: 
An imaging system ("ultrasonic diagnosis apparatus" Mine: Abstract), comprising:
an ultrasound imaging probe ("an ultrasonic probe 20" Mine: [0049], Fig. 1);
a display ("display device 50" Mine: [0049], Fig. 1); and
a console ("control circuitry shown in FIG. 1" Mine: [0024]) electrically interfaced with the ultrasound imaging probe and the display ([Fig. 1 shows the control circuitry of the ultrasonic diagnostic apparatus of Mine's invention. The control circuitry is shown to be electrically interfaced with ultrasonic probe 20 and display device 50.]) and including a rendering engine ("display processing circuitry 17" Mine: [0070], Fig. 1) configured to visually present an ultrasound image ("FIG. 13 is a view showing a display image in which images related to a scan method complying with the examination guideline of ultrasonic diagnosis are displayed" Mine: [0018], Fig. 13) generated with data acquired by the ultrasound imaging probe ("ultrasonic diagnostic apparatus which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image" Mine: [0003]) and including a scanned anatomical tissue (“scanning the ultrasonic probe 20 on the living body surface of the subject P” Mine: [0116], Fig. 5), and
wherein the three-dimensional graphical representation includes an image plane intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue ("Referring to FIG. 13, an ultrasonic image related to a liver is displayed in the first display region G10, and the three-dimensional atlas image G21 and support images G51 superimposed on the three-dimensional atlas image G21 are displayed in the second display region G20" Mine: [0141], Fig. 13; [The three-dimensional atlas image represents the three-dimensional anatomical model atlas, 

Mine remains silent on: 
a three-dimensional graphical representation of a portion of the probe superimposed over a predetermined region of the ultrasound image,
wherein the rendering engine is further configured to visually present the three-dimensional graphical representation in a spatial orientation of the probe with respect to a user.
However, in a similar invention in the same field of endeavor, Hu teaches the use of a navigational feedback in the form of 3D graphical display of the live 3D position and orientation of the probe (Hu: Pg. 18): 
a rendering engine (“PC workstation … that incorporates a graphical user interface (GUI)” Hu: Pg. 5) configured to visually present an ultrasound image (“images displayed by the US scanner” Hu: Pg. 12) generated with data acquired by the ultrasound imaging probe ("3D TRUS probe … is able to acquire a 3D TRUS image of the prostate" Hu: Pg. 6) and 
a three-dimensional graphical representation of a portion of the probe superimposed over a predetermined region of the ultrasound image ("TRUS probe is tracked to enable the 3D position and 
wherein the rendering engine is further configured to visually present the three-dimensional graphical representation in a spatial orientation of the probe with respect to a user ("3d graphic of the TRUS transducer … is updated in real-time and provides visual feedback to the operator, enabling him/her to orientate the probe … to the correct angle" Hu: Pg. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the 3D-Ultrasound-Guided System for Targeting MRI-visible Lesions as taught by Hu. One of ordinary skill in the art would have been motivated to make this modification because the "use of 3D transducer tracking with graphical feedback means that navigation is much less dependent on operator skill and US image quality during a biopsy procedure, indicated by the significant reduction in variance in targeting error due to the use of the computer-assisted 3D guidance. The relative lack of dependence on image quality to visualize the prostate for navigational purposes means that, after the initial volume acquisition, applying increased probe pressure to improve acoustic coupling and image quality as the probe is re-orientated is unnecessary, and this is likely to help by reducing patient discomfort” (Hu: Pg. 18). 

	Regarding claim 2, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
	Mine further discloses: 
wherein the console is configured to receive a signal indicative of the spatial orientation of the probe from a remote probe tracking system in electrical communication with the console ("the position sensor 

	Regarding claim 3, the combination of Mine and Hu discloses: 
The imaging system of claim 2, as described above. 
	Mine further discloses: 
wherein the ultrasound probe includes a tracking sensor ("position sensor 32" Mine: [0053], Fig. 1) configured to communicate the probe tracking information to the remote probe tracking system (“position sensor system 30” Mine: [0055], Fig. 1).

	Regarding claim 6, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
Mine further discloses: 
wherein the rendering engine is configured to update the three-dimensional graphical representation so that the displayed orientation tracks a current orientation of the probe as the ultrasound imaging probe is moved ("converts the acquired position information into position coordinates in the atlas coordinate system ... Based on the converted position coordinates, the image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125], Fig. 2).

	Regarding claim 7, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
Mine further discloses: 
.

Claims 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Hu, further in view of Savitsky et al. (US 2014/0170620 A1, hereinafter "Savitsky”). 

Regarding claim 8, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
The combination of Mine and Hu remains silent on: 
wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console, and further comprising:
a probe memory configured to store models of different types of ultrasound imaging probes; and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine, 
wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model.  

wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console ("select from a series of virtual transducer probes 130" Savitsky: [0038]), and further comprising:
a probe memory configured to store models of different types of ultrasound imaging probes ("memory elements" Savitsky: [0022]); and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine ("transducer options may be displayed on the display device 106 for the practitioner to select" Savitsky: [0038]),
wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 9, the combination of Mine and Hu discloses: 

The combination of Mine and Hu remains silent on: 
further comprising: a user interface configured to receive an input identifying a type of the ultrasound imaging probe;
a probe memory configured to store models of different types of probes; and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine, 
wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
further comprising: a user interface ("interactive graphical user interface" Savitsky: [0028]) configured to receive an input identifying a type of the ultrasound imaging probe ("select from a series of virtual transducer probes 130" Savitsky: [0038]);
a probe memory configured to store models of different types of probes ("memory elements" Savitsky: [0022]); and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine ("transducer options may be displayed on the display device 106 for the practitioner to select" Savitsky: [0038]),
wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 10, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
The combination of Mine and Hu remains silent on: 
further comprising: a probe memory configured to store a model of a probe,
wherein the rendering engine retrieves the model of the ultrasound imaging probe from the probe memory, and the three-dimensional graphical representation includes the model.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
further comprising: a probe memory configured to store a model of a probe ("memory elements" Savitsky: [0022]),
wherein the rendering engine retrieves the model of the ultrasound imaging probe from the probe memory, and the three-dimensional graphical representation includes the model ("virtual 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 11, Mine discloses: 
A method (“SCAN SUPPORT METHOD” Mine: Title), further comprising: 
acquiring scan data of a subject generated by an ultrasound imaging probe ("acquires a three-dimensional ultrasonic image in real time" Mine: [0003]);
processing the scan data to generate an ultrasound image ("image generation function 161 by executing an image processing program" Mine: [0068]);
retrieving a three-dimensional representation including a 3-D graphical model of a probe (“the virtual probe G22” Mine: [0129]). 
Mine remains silent on: 
	receiving an identification of the ultrasound imaging probe from the ultrasound imaging probe; and 
visually presenting the ultrasound image with the three-dimensional graphical representation, including the 3-D graphical model of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe, 

However, in a similar invention in the same field of endeavor, Hu teaches the use of a navigational feedback in the form of 3D graphical display of the live 3D position and orientation of the probe (Hu: Pg. 18): 
visually presenting the ultrasound image with the three-dimensional graphical representation, including the 3-D graphical model of the probe ("TRUS probe is tracked to enable the 3D position and orientation of the probe … relative to the last acquired 3D TRUS volume to be calculated and presented as a graphical display" Hu: Pg. 5) and a scan plane ([Hu’s Fig. 2 includes multiple depictions of a scan plane.]), superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe ("3d graphic of the TRUS transducer … is updated in real-time and provides visual feedback to the operator, enabling him/her to orientate the probe … to the correct angle" Hu: Pg. 5).
	Thus, Hu's Fig. 2 shows the visual presentation of an ultrasound image with the three-dimensional graphical representation, including the 3D graphical representation of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound image probe with respect to a user of the probe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the 3D-Ultrasound-Guided System for Targeting MRI-visible Lesions as taught by Hu. One of ordinary skill in the art would have been motivated to make this modification because the "use of 3D transducer tracking with graphical feedback means that navigation is much less dependent on operator skill and US image quality during a biopsy procedure, indicated by the significant reduction in variance in targeting error due to the use of the computer-assisted 3D guidance. The relative lack of dependence on 

The combination of Mine and Hu remains silent on: 
receiving an identification of the ultrasound imaging probe from the ultrasound imaging probe; 
wherein the 3-D graphical model corresponds to the identification of the ultrasound image probe. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
receiving an identification of the ultrasound imaging probe from the ultrasound imaging probe ("select from a series of virtual transducer probes 130" Savitsky: [0038]); 
	wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 15, the combination of Mine, Hu, and Savitsky discloses: 
The method of claim 11, as described above. 
Mine further discloses: 
further comprising: receiving, from a tracking device (“position detection device 33” Mine: [0058], Fig. 1), a tracking signal indicative of a spatial orientation of the ultrasound imaging probe (“system for acquiring the three-dimensional position information of the ultrasonic probe 20" Mine: [0055], Fig. 1); and
visually presenting the 3-D graphical model in a spatial orientation corresponding the tracking signal ("in FIG. 10, the virtual probe G22 is superimposed at a position corresponding to the position of the ultrasonic probe 20" Mine: [0129], Fig. 10).

Regarding claim 16, the combination of Mine, Hu, and Savitsky discloses: 
The method of claim 15, as described above. 
Mine further discloses: 
further comprising: at least one of rotating and translating the 3-D graphical model based on the tracking signal ("the position detection device 33 calculates the position (the position coordinates (x, y, z) and rotation angles (θx, θy, θz) of a scan surface) of the ultrasonic probe 20 in the three-dimensional space" Mine: [0058]) so that the visually presented orientation tracks a current orientation of the ultrasound imaging probe as the ultrasound imaging probe is moved ("converts the acquired position information into position coordinates in the atlas coordinate system ... Based on the converted position coordinates, the image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125], Fig. 2).

	Regarding claim 17, Mine discloses:
A non-transitory computer readable medium ("internal storage circuitry 18 includes, for example, a magnetic or optical recording medium or a processor-readable recording medium such as a semiconductor memory" Mine: [0073]) encoded with computer executable instructions which when executed by a computer processor ("processor implements a function by reading out a program saved in the storage circuitry and executing it" Mine: [0254]) cause the computer processor to:
acquire scan data of a subject generated by an ultrasound imaging probe ("acquires a three-dimensional ultrasonic image in real time" Mine: [0003]);
process the scan data to generate an ultrasound image ("image generation function 161 by executing an image processing program" Mine: [0068]);
retrieve a three-dimensional representation including a 3-D graphical model of a probe (“the virtual probe G22” Mine: [0129]). 
Mine remains silent on: 
receive an identification of the ultrasound imaging probe from the ultrasound imaging probe; and 
visually presenting the ultrasound image with the three-dimensional graphical representation, including the 3-D graphical model of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe, 
wherein the 3-D graphical model corresponds to the identification of the ultrasound image probe. 
However, in a similar invention in the same field of endeavor, Hu teaches the use of a navigational feedback in the form of 3D graphical display of the live 3D position and orientation of the probe (Hu: Pg. 18): 
3D position and orientation of the probe … relative to the last acquired 3D TRUS volume to be calculated and presented as a graphical display" Hu: Pg. 5) and a scan plane ([Hu’s Fig. 2 includes multiple depictions of a scan plane.]), superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the ultrasound imaging probe ("3d graphic of the TRUS transducer … is updated in real-time and provides visual feedback to the operator, enabling him/her to orientate the probe … to the correct angle" Hu: Pg. 5).
Thus, Hu's Fig. 2 shows the visual presentation of an ultrasound image with the three-dimensional graphical representation, including the 3D graphical representation of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound image probe with respect to a user of the probe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the 3D-Ultrasound-Guided System for Targeting MRI-visible Lesions as taught by Hu. One of ordinary skill in the art would have been motivated to make this modification because the "use of 3D transducer tracking with graphical feedback means that navigation is much less dependent on operator skill and US image quality during a biopsy procedure, indicated by the significant reduction in variance in targeting error due to the use of the computer-assisted 3D guidance. The relative lack of dependence on image quality to visualize the prostate for navigational purposes means that, after the initial volume acquisition, applying increased probe pressure to improve acoustic coupling and image quality as the probe is re-orientated is unnecessary, and this is likely to help by reducing patient discomfort” (Hu: Pg. 18). 


receive an identification of the ultrasound imaging probe from the ultrasound imaging probe; 
wherein the 3-D graphical model corresponds to the identification of the ultrasound image probe. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
receive an identification of the ultrasound imaging probe from the ultrasound imaging probe ("select from a series of virtual transducer probes 130" Savitsky: [0038]); 
	wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 18, the combination of Mine, Hu, and Savitsky discloses: 
The non-transitory computer readable medium of claim 17, as described above. 
	Mine further discloses: 

visually present the 3-D graphical model in a spatial orientation corresponding the tracking signal ("in FIG. 10, the virtual probe G22 is superimposed at a position corresponding to the position of the ultrasonic probe 20" Mine: [0129], Fig. 10).


Claims 21-27 are newly added claims. Claims 21-25 depend from independent claim 1, claim 26 depends from independent claim 11, and claim 27 depends from independent claim 17. Each of the independent claims 1, 11, and 17 are rejected under 35 U.S.C. 103 under two separate, alternative rejections. For the rejections of claims 21-27 described below, similar to the other dependent claims, the rejections will be provided in view of the alternative rejection (in which Mine is used as the primary reference). 

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Hu, further in view of Savitsky. 

Regarding claim 21, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
The combination of Mine and Hu remains silent on: 
wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console,

However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console ("select from a series of virtual transducer probes 130" Savitsky: [0038]),
wherein the rendering engine ("graphics engine should be able to render and display the virtual tools" Savitsky: [0024]) presents a model of a probe corresponding to the identified type of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 22, the combination of Mine, Hu, and Savitsky discloses: 
The imaging system of claim 21, as described above. 
The combination of Mine and Hu remains silent on: 

However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the identified type of the ultrasound imaging probe is further displayed with other ultrasound imaging probes ([As shown in Figs. 2-4, the identified type of the ultrasound imaging probe (represented by 130d) is displayed with other ultrasound imaging probes (represented by 130a-c).]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 23, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
The combination of Mine and Hu remains silent on: 
wherein the rendering engine presents a model of a probe corresponding to a type of the ultrasound imaging probe identified by the ultrasound imaging probe.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 24, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
The combination of Mine and Hu remains silent on: 
wherein the rendering engine presents a model of a probe corresponding to a probe identified type of the ultrasound imaging probe.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the rendering engine ("graphics engine should be able to render and display the virtual tools" Savitsky: [0024]) presents a model of a probe corresponding to a probe identified type of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Hu and Savitsky, further in view of Richard et al. (US 2017/0095228 A1, hereinafter “Richard”). 

Regarding claim 25, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
The combination of Mine and Hu remains silent on: 
wherein the rendering engine presents a model of a probe corresponding to a type of the ultrasound imaging probe,
wherein the type of the ultrasound imaging probe is not identified by a user of the probe.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the rendering engine ("graphics engine should be able to render and display the virtual tools" Savitsky: [0024]) presents a model of a probe corresponding to a type of the ultrasound imaging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 
The combination of Mine, Hu, and Savitsky is not being relied upon for teaching: 
wherein the type of the ultrasound imaging probe is not identified by a user of the probe.
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]), and further teaches: 
wherein the type of the ultrasound imaging probe is not identified by a user of the probe ("a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe" Richard: [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the interchangeable probes for portable medical ultrasound scanning systems as taught by Richard. One of ordinary skill in the art would have been motivated to make this modification because of interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" Richard: [0011]

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Hu and Savitsky.

Regarding claim 26, the combination of Mine, Hu, and Savitsky discloses: 
The method of claim 11, as described above. 
Mine further discloses: 
wherein the scan plane intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of a scanned anatomical tissue ("Referring to FIG. 13, an ultrasonic image related to a liver is displayed in the first display region G10, and the three-dimensional atlas image G21 and support images G51 superimposed on the three-dimensional atlas image G21 are displayed in the second display region G20" Mine: [0141], Fig. 13; [The three-dimensional atlas image represents the three-dimensional anatomical model atlas, and the support images represent the image/scan planes intersecting with the three-dimensional model.]), 


Regarding claim 27, the combination of Mine, Hu, and Savitsky discloses: 
The non-transitory computer readable medium of claim 17, as described above. 
Mine further discloses: 
wherein the scan plane intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of a scanned anatomical tissue ("Referring to FIG. 13, an ultrasonic image related to a liver is displayed in the first display region G10, and the three-dimensional atlas image G21 and support images G51 superimposed on the three-dimensional atlas image G21 are displayed in the second display region G20" Mine: [0141], Fig. 13; [The three-dimensional atlas image represents the three-dimensional anatomical model atlas, and the support images represent the image/scan planes intersecting with the three-dimensional model.]), 
visually showing a first portion of the scanned anatomical tissue on a first side of the scan plane and a second portion of the scanned anatomical tissue on a second opposing side of the scan plane ("FIG. 33 is a view showing a screen on which the map display image superimposed on an atlas image and one of the two-dimensional images arranged in the map display image are displayed" Mine: [0038], Fig. 33; [As shown on the right-hand side panel in Fig. 33, a first portion of the scanned anatomical tissue .


Response to Arguments
Applicant provides the following arguments with respect to the first of two alternative rejections: 

	Regarding the rejection of claims 1, 11, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi, Applicant submits that the rejection should be withdrawn because Takeuchi does not anticipate the subject claims. Applicant submits that independent claim 1 is amended with a limitation of claims 4 and 5; independent claim 11 is amended with a limitation of claim 8; and independent claim 17 is amended with a limitation of claim 9. 

Examiner respectfully submits that Applicant’s arguments, see page 6 of the remarks filed 08/09/2021, with respect to the rejection of claims 1, 11, and 17 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the amendments to the independent claims, a new ground(s) of rejection is made for the independent claims: 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Mine. Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Savitsky. The rejections of each of these amended independent is described in the present Office Action above. 

Applicant provides the following arguments with respect to the second of two alternative rejections: 

	Regarding the rejection of claims 1-7, 11, and 14-20 under 35 U.S.C. 103 as being unpatentable over Mine in view of Hu, Applicant submits that the rejection should 
	Applicant submits that independent claim 1 is amended and now further requires wherein the three- dimensional graphical representation includes an image plane intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of a scanned anatomical tissue, visually showing a first portion of the scanned anatomical tissue on a first side of the image plane and a second portion of the scanned anatomical tissue on a second opposing side of the image plane.
	Applicant further submits that neither Fig. 10 nor Fig. 14, nor the remainder of Hu, reasonably disclose or suggest virtual scan area / image plane intersecting the three-dimensional atlas image, visually showing a first portion of the scanned anatomical tissue on a first side of the image plane and a second portion of the scanned anatomical tissue on a second opposing side of the image plane. Applicant submits that Hu discloses the image in Fig. 10 is an image of the "liver" and the virtual scan area appears to be over portions of the large and small intestines and does not intersect any anatomy.

	In response, Examiner respectfully submits that while Hu may not disclose or suggest the above limitations of amended independent claim 1, these limitations are instead disclosed by the primary reference of the rejection, Mine. 
Mine discloses: wherein the three-dimensional graphical representation includes an image plane intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue ("Referring to FIG. 13, an ultrasonic image related to a liver is displayed in the first display region G10, and the three-dimensional atlas image G21 and support images G51 superimposed on the three-dimensional atlas image G21 are displayed in the second display region G20" Mine: [0141], Fig. 13; [The three-dimensional atlas image represents the three-dimensional anatomical model atlas, and the support images represent the image planes intersecting with the three-dimensional model.]), visually showing a first portion of the scanned anatomical tissue on a first side of the image plane and a second portion of the scanned anatomical tissue on a second opposing side of the image plane ("FIG. 33 is a view showing a screen on which the map display image superimposed on an atlas image and one of the two-dimensional images arranged in the map display image are displayed" Mine: [0038], Fig. 33; [As shown on the right-hand side panel in Fig. 33, a first portion of the scanned anatomical tissue is shown on a first side of the image plane (towards the positive direction of the x-
	Thus, while Hu may not disclose these amended limitations, the limitations are nonetheless disclosed by the combination of Mine and Hu. 

Applicant further provides the following arguments with respect to the second of two alternative rejections: 

	Applicant submits that independent claim 11 is amended with limitations of claim 12, and further requires receiving an identification of the ultrasound imaging probe from the ultrasound imaging probe and visually presenting the ultrasound image with the three-dimensional graphical representation, including the 3-D graphical model of the probe corresponding to the identification of the ultrasound imaging probe. Applicant submits that paragraph [0038] of Savitsky discloses the system displays available transducer options and the practitioners select a transducer therefrom. Applicant further submits that paragraph [0038] does not reasonably disclose or suggest the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console. 
	Applicant further submits that independent claim 17 is amended with limitations similar to those added to claim 11, and the above discussion applies mutatis mutandis to claim 17. 

	In response, Examiner respectfully submits that in Savitsky’s invention, even though the practitioners are selecting a transducer from the transducer options, the console still receives an identification of the ultrasound imaging probe from the ultrasound imaging probe. Savitsky discloses that the input device 102, which represents the ultrasound imaging probe, “control[s] a virtual ultrasound probe 104” ([0013]) and “is a motion-sensing device, such as a transducer frame with an accelerometer and input/output means" ([0020]). Savitsky further discloses that the ultrasound system can "acquire input from the input device 102" ([0028]); in a system where the console can acquire input from the input device 102, the input could certainly include the identification of the transducer from the transducer options. Furthermore, Savitsky discloses that “the practitioner is situated in front of the display device 106 with control over the input device 102” ([0014]) and that the “available transducer 

Applicant provides the following arguments with respect to the dependent claims: 

Applicant submits that claims 2-7, 14-16, and 18-20 depend from independent claim 1, 11, or 17 and inherit all of the respective features of these independent claims, and submits that claims 2-7, 14-16, and 18-20 are patentable for at least the same reasons discussed above with respect to each independent claim, with each dependent claim containing further distinguishing features. 
	Similarly, Applicant submits that claims 9 and 10 are patentable for at least the same reasons discussed above with respect to independent claim 1, with each dependent claim containing further distinguishing features. 
	
	In response, Examiner respectfully submits that several of the claims listed above are canceled. Of the dependent claims that are still pending (claims 2-3, 6-7, 9-10, 15-16, and 18), each of these dependent claims remains rejected. The rejections of each of the pending dependent claims is provided in the 35 U.S.C. 103 rejection section of the present Office Action. 

Applicant submits the following with respect to dependent claim 8: 

Regarding dependent claim 8, Applicant provides arguments similar to those provided with respect to independent claims 11 and 17. 

	In response, Examiner respectfully submits that Savitsky is still being relied upon for the teaching of the subject matter of claim 8, and reiterates the response to this argument below. 
	Examiner respectfully submits that in Savitsky’s invention, even though the practitioners are selecting a transducer from the transducer options, the console still receives an identification of the ultrasound imaging probe from the ultrasound imaging probe. Savitsky discloses that the input device 102, which represents the ultrasound imaging probe, “control[s] a virtual ultrasound probe 104” . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Cerofolini (US 2013/0064037 A1, hereinafter “Cerofolini”) discloses an “apparatus for ultrasound image acquisition [that] is integrated into the casing of an ultrasound probe that includes an array of electro-acoustic transducers, which transmit and receive ultrasound pulses” (Abstract). Cerofolini is being cited as relevant with respect to the automated identification of the type of ultrasound probe being used, as Cerofolini teaches that “it is particularly advantageous to provide means for automatically recognizing the type of array of transducers” ([0060]).
Lindseth et al. (Ultrasound-based guidance and therapy; Proc. Advancements Breakthroughs Ultrasound Imag., IntechOpen, 2013; hereinafter “Lindseth”) discloses a study on Ultrasound-Based Guidance and Therapy (Title). In Figure 24 of Lindseth’s study, section B of this figure shows an “experiment showing navigated LUS combined with preoperative images (CT volume 
Yao et al. (US 2010/0185092 A1, hereinafter “Yao”) discloses an ultrasonic diagnostic apparatus and positional information acquiring method. In this invention, Yao teaches a body mark, which is described as “a brief description that roughly indicates the position and orientation of the ultrasound probe that is placed on the subject at the time of generating an ultrasound image” (Yao: [0010]). 
Matsunaga et al. (US 2012/0203106 A1, hereinafter “Matsunaga”) discloses an ultrasound diagnosis apparatus that includes an ultrasound probe that transmits and receives ultrasound waves to and from a subject, and generates and displays images of the inside of the subject based on the reception results from the ultrasound probe (Abstract). The apparatus further includes a detector that detects the position of the ultrasound probe in real space (Abstract). Matsunaga’s invention also includes a display part 210 that “displays the body posture of the subject, the position of the ultrasound probe 1, and scan cross-section positions. The overall display part 210 also displays a subject image 211, a probe image 212, a cross-section position image 213, and an examination site image 214, etc.” (Matsunaga: [0086]).
Hashimoto et al. (US 6245017 B1, hereinafter “Hashimoto”) discloses a 3D ultrasonic diagnostic apparatus that “visualizes a 3D region within a human body under examination … for improving the real-time imaging” (Hashimoto: Col. 1, lines 4-6). Hashimoto further discloses that a 3D processor of the invention “combines three-dimensional graphic data representing the . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793